Citation Nr: 1227982	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  12-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as depression, anxiety disorder, and panic disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Huntington, West Virginia Regional Office (RO). The RO denied the Veteran's claim of entitlement to service connection for PTSD. 

In July 2012, the Veteran and his spouse, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Huntington, West Virginia. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. This evidence has been carefully reviewed.

Although the Veteran submitted a claim of entitlement to service connection for PTSD, his claim is construed as encompassing the other mental health diagnoses of record in light of the Court's holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that an examination is warranted in regard to the Veteran's claim for service connection. The appeal must be remanded for additional development in compliance with the duty to assist.

As an initial matter, the Board observes that the last VA treatment records associated with the claims file (within Virtual VA) were generated on January 9, 2012. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). In this case, the Veteran has been diagnosed with anxiety, depression, and panic disorder. His service treatment records document that he was treated for episodes of fainting and was diagnosed with hyperventilation syndrome. He has reported experiencing mental health symptoms since service and he is competent to report his symptoms. Espiritu v. Derwinski, 2 Vet.App. 492 (1992). A VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of his current mental health disorders.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
1.  Ask the Veteran if he has received any private mental health treatment. Provide him with the necessary authorizations for the release of any identified private treatment records not currently on file.

2.  Gather outstanding records of VA medical treatment generated after January 9, 2012 and associate them with the claims file (Virtual VA). 

3.  If any treatment records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4.  After completing the above, schedule the Veteran for a VA mental disorders examination at an appropriate location to determine whether he experiences any current mental disorder that was incurred in, or resulted from, his active duty service. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must: 

i. Provide any current mental health diagnoses;

ii. Discuss the February 1965 service treatment record reflecting diagnosis of hyperventilation syndrome;

iii. Discuss the Veteran's September and October 2009 stressor statements as well as his (and his spouse's) contentions of continuity of symptomatology; and

iv. Provide an opinion as to whether any current mental health disorder was likely incurred in, or as a result of, his active duty service.

c. In all conclusions, the examiner must provide rationales that identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is not able to provide an opinion, he or she must explain why.

3.  Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).





[Continued on next page.]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



